Title: To Benjamin Franklin from Nathan Rumsey, 6 March 1777
From: Rumsey, Nathan
To: Franklin, Benjamin


Honorable Sir
Nantes March 6th. 77.
I am infinitely obliged to You for the agreable News contained in your favor of the 2d. Inst. and wish we may find verified with respect to it, even a Maxim of my Lord Chesterfield upon a certain Occasion, in believing only one half of what the World says.
Messrs. Penet and Morris have disposed of the Prizes in the manner you are pleased to observe, at the future Risque of the Buyers. The Packet which was the property of Cap. Wickes I understand, by some Regulations of Congress being a King’s Ship, is also sold by Cap. Wickes himself and suppose upon the same Conditions as the former.
Captain Young in the Mary and Elizabeth will sail for Philadela. provided the wind answers, in 5 or 6 Days. My Compliments to Mr. Temple Franklin conclude me Honorable Sir Your most obedient Humble Servant
Nathan Rumsey
Dr Franklin
 
Addressed: A l’Honorable / Doct. Franklin / a l’Hotel D’Hambourg / Rüe Jacob / a Paris.
Notation: N Rumsey March 6. 77.
